Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al (SU 2015/0188949 A1) hereinafter as Mahaffey in view of Peterson et al (US 2015/0172991 A1) hereinafter as Peterson.
Regarding Claim(s) 1,8 and 15, Mahaffey discloses a computer-implemented method for optimizing network access of a device (Fig(s). 1-2, computing device 210 having network access to network 125 by devices or clients 105, 110, 115 as shown) the method comprising: 
receiving connectivity information from a device (¶ 9, 39, 160, Fig(s). 6, 11, the managing component of the device sends the request to the network base station step 1102 which implements the connection policy in both managing the traffic and in managing a connection to server 650 Fig. 6, this can also be access point or any other base station); 

determining availability of one or more networks from the connectivity information (see ¶ 266-269, see Fig(s). 9-10 System 900 may be used to automatically establish a several SNC connections between a computing device and multiple network providers, base on a set of rules/ credentials see ¶ 265),
specifying rules to maintain connectivity of the device to a network based on the device analytics to at least one or more available networks (see ¶ 114, 106, 199, see Fig(s). 6 .. the service manager 660 …is configured to provide SNC services, such as establishing and terminating an endpoint connection of a SNC tunnel, and applying one or more policies to a SNC connection.) to at least one or more available networks (see ¶ 266-269 see Fig(s). 9-10 with multiple available networks for a computing device or user); and 
automatically configuring the device in response to the rules to maintain connectivity of the device to the network (¶ 277-282, see Fig(s). 11 step 1108 based on device credentials, polices and/or rules are implemented….to conditions that trigger the automatic configuration and creation of a secure network connection.).
Mahaffey fails to proactively switch to the at least one of the one or more available networks to maintain continuous connectivity of the device to the at least one of the one or more available networks.
Peterson discloses to proactively switch to the at least one of the one or more available networks to maintain continuous connectivity of the device to the at least one of the one or more available networks (See ¶ 61-65, first network device to make a proactive choice of switching network device to be connected to in order to maintain a high quality connection and doing so in time to avoid loosing the connection keeping the mesh network intact, See Fig(s). 6 steps 630-670).
Continuous connectivity between client and network allows for a robust and secure communications where interruptions within a network can be catastrophic to individuals and property.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Peterson within Mahaffey, so as to enhance overall network performance and prevent possibly catastrophe to property or individuals due to network interruptions.

Regarding claim(s) 2, 9, 16, Mahaffe discloses  wherein the connectivity information comprises any of name of network access provider, type of connectivity used, time of connectivity, location of the device, success of connectivity, cost of connectivity, quality of service and a combination thereof (¶ 442, cost of connectivity is described, when establishing the network tunnel connection, the client may provide metadata to the PoP about the connection, including information such as cost).  
Regarding claim(s) 3, 11, 17, Mahaffe discloses  wherein maintaining connectivity of the device to a network comprises switching network access from any of a network, type of connectivity or a combination thereof to any of another network, type of connectivity or a combination thereof (¶ 444 switching and type of networks from say Access points to WI-Fi types of networks is disclosed).  
Regarding claim(s) 4, 10, 18, Mahaffe discloses  wherein the rules to maintain the connectivity of the device to a network further comprise overwriting a connectivity recommendation resulting from device analytics in an emergency situation (¶ 71 The system may choose to route its traffic thru number of different places before it then emerges and goes to the public Internet 422 see Fig(s). 4).  
Regarding claim(s) 5, 12, 19, Mahaffe discloses  specifying rules for the device to transfer data based on the device analytics; and automatically configuring the device in response to the rules to transfer data to and from the device (¶252, see Fig(s). 6 block 664, system access rules are engaged… connection policies are user-configurable. In this specific implementation, the system allows users to create and edit their own network connection policies that reflect their own preferences and priorities.).  
Regarding claim(s) 6, 13, 20, Mahaffe discloses  wherein rules for the device to transfer data depend on connectivity information and any of amount of data to be transferred, urgency of data transfer, location of data transfer or a combination thereof (¶ 212, system access rules are engaged based on location of SNC functionalities).
Regarding claim(s) 7, 14, 21, Mahaffe discloses  wherein the connectivity information comprises any of name of network access provider, type of connectivity used, time of connectivity, location of the device, success of connectivity cost of connectivity, quality of service and a combination thereof. (¶ 442, cost of connectivity is described). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the cited prior art(s) teach/suggest all the limitations including the newly added limitations within independent claims 1, 8 and 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 57127297419741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411